Title: To Thomas Jefferson from Joseph Bloomfield, 14 November 1803
From: Bloomfield, Joseph
To: Jefferson, Thomas


          
            Sir,
            Trenton 14: November 1803.
          
          George C. Maxwell the Attorney of the United States, for the district of New-Jersey, with difficulty has been prevailed upon, not to resign, untill Willm. S. Pennington, representative in Council for Essex, could be Spared from the Legislature of this State. This time having arrived, Mr. Maxwell by the Mail that takes this letter, Sends his resignation.
          The Republican Members of the Legislature of New-Jersey, have desired me to request the appointment for Mr. Pennington, who was the leader of the twenty-six Republican Members of the Legislature of New-Jersey last Autumn, and who has done & indeed sufferred much on account of his activity and time devoted in support of the present National administration.
          Although Mr. Pennington is not at the head of the profession, Yet for talents, indefatigable industry and integrity, is not inferior to any of the Bar of New-Jersey, and a man, who will advocate the interest, and I am confident, do as much justice to the office of District Attorney as Mr. Maxwell: it is therefore with great satisfaction that I have the honor to recommend and solicit this appointment for Mr. Pennington.
          The day of the reception of the Commission, Mr. Pennington will accept and qualify, in order, that an election may be held on 13 & 14 Decembr. (time of election of Members to the present Congress) to Supply the Vacancy, which will thereby be occasioned in Council and prevent the expense of an extraordinary election to the County of Essex.
          I cannot add to the great respect and esteem, with which I am, Your most obedient Very Humble Servt.
          
            
              Joseph Bloomfield
            
          
        